                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

LIVE FACE ON WEB, LLC                           :
          Plaintiff,                            :           CIVIL ACTION
                                                :
       v.                                       :
                                                :
CREMATION SOCIETY OF                            :
ILLINOIS, INC., et al.,                         :           No. 18-1718
            Defendants.                         :

                                       MEMORANDUM

Schiller, J.                                                                      May 16, 2019

       Now before the Court are Plaintiff Live Face on Web, LLC’s (“LFOW”) motion to dismiss

counterclaims of Defendants Cremation Society of Illinois, Inc. (“CSI”) and Illinois Cremation

Direct, Inc. (“ICC”) (collectively, “Defendants”). Because the Defendants have failed to

adequately plead claims under the Pennsylvania Unfair Trade Practices and Consumer Protection

Law (“UTPCPL”) and the Computer Fraud and Abuse Act, these counterclaims are dismissed.

However, Defendants may proceed on all other counterclaims.

I.     BACKGROUND

       This case involves contract and copyright disputes. Because the Court has already recited

the facts of this case in two previous memoranda, it will limit this factual background section to

the allegations within Defendants’ counterclaims. Defendants contend that LFOW is a “copyright

troll,” “entrapping its customers in an unconscionable contract of adhesion and then claiming

breach and copyright infringement.” (Countercl. ¶¶ 1, 18.) LFOW advertises that purchasing its

virtual salesperson software for a “one time fee starting at only $259.95” is “simple, brief, and

straight to the point.” (Id. ¶ 16.) LFOW states that, in three steps, customers can purchase its




                                                1
software, which is “fully customizable” and which purchasers “are able to modify the settings [of]

dynamically.” (Id. ¶ 17.)

       Despite these advertisements, LFOW’s End User Licensing Agreement (“EULA”)—the

contract at issue in this case—includes a term that, Defendants contend, is intended to embroil

unassuming purchasers in legal disputes. Specifically, the EULA includes a provision that restricts

the use of the LFOW software to “one URL.” (Id. ¶ 18.) Defendants make several claims

concerning this provision. First, Defendants contend that such a restriction is “impractical (if not

impossible) for most customers operating public websites that rely on internal debugging locations

and serve users in multiple geographic locations.” (Id.) Plaintiffs were aware of the impracticality

of this term, but included it in the EULA so that they could “later assert a breach of the EULA and

copyright infringement.” (Id.) As evidence of this, Defendants point out that earlier versions of the

EULA did not include the “impractical ‘one URL’ language.” (Id. ¶ 28.) Indeed, Defendants

appear to assert that Plaintiff even inserted this term without notice to Defendants after they had

already agreed to the EULA.1 (Id. ¶ 2.) Second, this EULA term is neither “clear, conspicuous,

[n]or fairly explained to customers,” despite LFOW’s contention that the software is “fully

customizable” and can be modified “dynamically” for their websites. (Id.)

       In addition to Defendants’ contentions about the “one URL” provision within the EULA,

Defendants assert that LFOW breached its own EULA and the implied duty of good faith and fair

dealing by “its unreasonable action and interpretation of its EULA.” (Id. ¶ 27.) In its Complaint,

LFOW alleges that Defendants “caused their website visitors to download and execute on their

computers and other devices . . . the LFOW Subject Software Packages, thus causing such website



1
  Defendants assert in one part of their counterclaim that LFOW made a unilateral modification
of the EULA. (Id. ¶ 2.) However, Defendants also contend that the “one URL” term was added
to the EULA in 2014, which was before the parties entered into the EULA in 2015. (Id. ¶ 29.)
                                                 2
visitors to violate LFOW’s rights.” (Id.) However, Defendants contend that this alleged breach of

the EULA occurred because of the way the Internet and LFOW’s software code work—and that

this portion of LFOW’s Complaint essentially concedes this. (Id.) In their Counterclaim,

Defendants assert that this amounts to an acknowledgement by LFOW that “the purported

unlawful copying [which forms the basis of LFOW’s breach and copyright infringement claims]

is merely a function of how the Internet and LFOW’s product work.” (Id.) Therefore, Defendants

argue, LFOW’s interpretation of its own EULA is unreasonable. (Id.)

        Defendants assert that LFOW has breached its contract in two other ways: (1) by changing

its terms over time without notice to Defendants and (2) by seeking remedies in the event of breach

that are not contemplated by the EULA. (Id. ¶¶ 56-57.) The EULA does not state that LFOW

would assert a copyright infringement claim or a disgorgement claim for a breach of contract. (Id.

¶ 30.) To the contrary, the EULA provides that remedies in the case of breach are “to deactivate

the product or charge additional license fees.” (Id. ¶ 31.) Thus, by pursuing this lawsuit for

statutory damages and disgorgement, LFOW “seeks a windfall far beyond what is permitted under

its EULAs” and has, thus, “breached its own contracts and the implied duty of good faith and fair

dealing.” (Id. ¶¶ 30, 32.)

        Defendants further contend that “substantial portions” of LFOW’s copyrighted material

“are not at all creative, original or protectable but rather are readily found in the public domain,

are stock features, or are dictated by external factors.” (Id. ¶ 19.) Because LFOW did not disclose

that “the code [was] taken from the public domain,” it “committed fraud on the Copyright Office.”

(Id.)

        Based on these allegations, Defendants seek declaratory judgment that LFOW’s copyright

of its software code is invalid and bring five other counterclaims: 1) fraud in the inducement; 2)



                                                 3
breach of contract and the covenant of good faith and fair dealing; 3) unfair business practices

under the California Unfair Competition Law, the Illinois Consumer Fraud and Deceptive Business

Practices Act, and the UTPCPL; 4) false advertising under the same three state statutes; and 5)

violation of the Computer Fraud and Abuse Act. LFOW has now moved to dismiss five of the

counterclaims for failure to state a claim.2

II.    STANDARDS OF REVIEW

       “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009). “Threadbare recitals of the elements of a cause of action, supported by mere

conclusory statements, do not suffice.” Id. In assessing a motion to dismiss pursuant to Rule

12(b)(6), “courts generally consider only the allegations contained in the complaint, exhibits

attached to the complaint and matters of public record.” Schmidt v. Skolas, 770 F.3d 241, 249 (3d

Cir. 2014). The standard of review for a motion to dismiss pursuant to Rule 12(b)(6) is the same

for claims and counterclaims. EMC Outdoor, LLC v. Stuart, Civ. A. No. 17-5172, 2018 WL

3208155, at *1 (E.D. Pa. June 28, 2018).

III.   DISCUSSION

       LFOW moves to dismiss five of Defendants’ counterclaims for failure to state a claim:

fraud in the inducement; breach of contract and covenant of good faith and fair dealing; unfair

business practices; false advertising; and violation of the Computer Fraud and Abuse Act. The

Court agrees that Defendants have failed to allege sufficient factual allegations to support their




2
 LFOW also moves to strike 21 of the 48 affirmative defenses asserted by Defendants. The
Court will address that motion in its accompanying order.
                                                   4
two claims arising under the UTPCPL as well as the Computer Fraud and Abuse Act. However,

Defendants may proceed with their remaining counterclaims.

        A. Fraud in the Inducement

        LFOW argues that Defendants have failed to state a claim for fraud in the inducement

because they failed to identify “what specific representations were allegedly made or how they

were false.” (Pl.’s Br. in Supp. of Mot. to Dismiss Countercls. [Pl.’s Br.] at 5.)

        Under Pennsylvania law, a plaintiff must establish the following elements to state a claim

for fraud in the inducement: (1) a representation; (2) material to the transaction at hand; (3) made

falsely with knowledge of its falsity or recklessness as to its truth; (4) with intent of misleading

another into relying on it; (5) justifiable reliance on the misrepresentation; and (6) resulting injury.

Freeman v. Pittsburgh Glass Works, LLC, 709 F.3d 240, 256-57 (3d Cir. 2013). When brought in

federal court, such claims must comply with Federal Rule of Civil Procedure Rule 9(b), which

requires that “a party must state with particularity the circumstances constituting fraud.” Coulter

v. Paul Laurence Dunbar Cmty. Center, Civ. A. Nos. 17-2868 & 17-3495, 2019 WL 1283000, at

*2 (3d Cir. Mar. 19, 2019). To meet this standard, the pleading must include “the date, time and

place of the alleged fraud or otherwise inject precision or some measure of substantiation into a

fraud allegation and must state the circumstances of the alleged fraud with sufficient particularity

to place the defendant on notice of the precise misconduct with which it is charged.” Shuker v.

Smith & Nephew, PLC, 885 F.3d 760, 778 (3d Cir. 2018).

        Taking Defendants’ allegations as true and construing them in the light most favorable to

the Defendants, the Court finds that Defendants have sufficiently alleged their claim for fraud in

the inducement. Defendants assert that LFOW advertised its product as “simple,” “straight to the

point,” “fully customizable,” and dynamic. (Countercl. ¶¶ 16-17, 21.) Indeed, LFOW advertised



                                                   5
its product as being implementable on a website in just three steps for a one-time fee. (Id. ¶ 17.)

Yet contrary to these advertisements, Defendants have alleged, the product cannot be implemented

on a website—which necessarily involves the use of several URLs—without violating the EULA

or purchasing additional licenses. (Id. ¶ 18.) These allegations adequately notify LFOW of the

allegedly false misrepresentations that Defendants relied on when it purchased LFOW’s product.

Defendants may proceed on this counterclaim.

       B. Breach of Contract and Covenant of Good Faith and Fair Dealing

       LFOW claims that Defendants have failed to assert a plausible breach of contract and have

therefore failed to state a claim for a breach of the covenant of good faith and fair dealing.

Specifically, LFOW argues that “there is no independent cause of action” for a breach of good

faith and fair dealing without an underlying breach of contract. (Pl.’s Br. at 6.) In response,

Defendants contend that Count III asserts a breach of contract claim alongside its claim for breach

of the covenant of good faith and fair dealing. Thus, Defendants argue, its third counterclaim is

properly pled.

       For breach of contract under Pennsylvania law, the following elements must be pled: “(1)

the existence of a contract, including its essential terms, (2) a breach of a duty imposed by the

contract, and (3) resultant damages.” Walkup v. Santander Bank, N.A., 147 F. Supp. 3d 349, 363

(E.D. Pa. 2015) (quoting CoreStates Bank, N.A. v. Cutillo, 723 A.2d 1053, 1058 (Pa. Super. Ct.

1999)). Section 205 of the Restatement (Second) of Contracts states that “[e]very contract imposes

on each party a duty of good faith and fair dealing in its performance and its enforcement.” While

the Pennsylvania Supreme Court appears to have adopted Section 205 and thus found that the

covenant of good faith is implied in every contract, see, e.g., Bethlehem Steel Corp. v. Litton

Industries, Inc., 488 A.2d 581, 600 (Pa. 1985), many courts have found that there is no independent



                                                6
cause of action for breach of this duty apart from a breach of contract claim, see, e.g., Moore v.

Angie’s List, Inc., 118 F. Supp. 3d 802, 819 (E.D. Pa. 2015); LSI Title Agency, Inc. v. Evaluation

Servs., Inc., 951 A.2d 384, 391 (Pa. Super. Ct. 2008). Accordingly, “a breach of the implied

covenant of good faith and fair dealing merges with a breach of contract claim.” Moore, 118 F.

Supp. 3d at 819.

        Here, the Court finds that Defendants have sufficiently alleged this claim. While a stand-

alone claim for breach of the covenant of good faith and fair dealing would not stand, that is not

what Defendants have alleged here. Rather, it is asserted alongside a claim for breach of contract.

Because Defendants have sufficiently alleged that LFOW breached the EULA by, among other

things, unilaterally changing its terms to limit the permissible use of the licensed software, causing

damage to Defendants, they may proceed with this counterclaim.

        C. Unfair Business Practices and False Advertising

        Defendants have asserted counterclaims for unfair business practices under the laws of

three different states: the California Business and Professions Code § 17200 (“CA UCL”); the

Illinois Consumer Fraud and Deceptive Business Practices Act, 815 ILCS 505/1 (“IL CFDBPA”);

and the UTPCPL. In a separate count, Defendants have also asserted a false advertising claim

under the same three statutes. LFOW contends that Defendants have failed to state either claim

under any of the state laws.

                1. California Unfair Competition Law

        LFOW contends that Defendants have failed to state any claim under the CA UCL, because

they “fail to articulate any alleged violation of law” and simply contend that the LFOW EULA is

unfair. (Pl.’s Br. at 7.) Plaintiff argues that the CA UCL does not allow courts to review parties’

contractual obligations for fairness. (Id. at 7-8.)



                                                      7
        The CA UCL prohibits “three varieties of unfair competition—acts or practices which are

unlawful, or unfair, or fraudulent.” Cel-Tech Commc’ns, Inc. v. L.A. Cellular Tel. Co., 973 P.2d

527, 540 (Cal. 1999). Conduct is “unfair” under the UCL if it “violates established public policy

or if it is immoral, unethical, oppressive, or unscrupulous and causes injuries to consumers which

outweighs its benefits.” McKell v. Wash. Mut., Inc., 49 Cal. Rptr. 3d 227, 240 (Cal. App. Ct. 2006).

        Here, at a minimum, Defendants’ allegations support claims under the theory of unfairness.

Defendants’ contention that LFOW intentionally included a provision within its online, form

contract that vaguely and inconspicuously defined whether the product could be used on a single

“URL” or single “webpage” meets the standard for “unfairness” under the CA UCL for pleading

purposes. See 61 Cal. Jur. 3d Unfair Competition § 2 (“The independent unfairness prong of the

Unfair Competition Law is intentionally broad, thus allowing courts the maximum discretion to

prohibit new schemes to defraud.”) Defendants’ argument that it is impossible to implement the

product in the way LFOW now claims the EULA requires adds further support for these claims.

Defendants may proceed on them.

                2. Illinois Consumer Fraud and Deceptive Business Practices Act

        Plaintiff argues that Defendants have failed to state claims under the Illinois statute because

“Defendants’ allegations boil down to the contention that LFOW provided its software pursuant

to a EULA and expected its customers to comply with the EULA’s terms,” which does not amount

to a deceptive act or practice. (Pl.’s Br. at 8.)

        To state a claim under the IL CFDBPA, a plaintiff must allege: “(1) a deceptive act or

practice by the defendant, (2) the defendant’s intent that the plaintiff rely on the deception, (3) the

occurrence of the deception in the course of conduct involving trade or commerce, and (4) actual

damage to the plaintiff (5) proximately caused by the deception.” Avery v. State Farm. Mut. Auto.



                                                    8
Ins. Co., 835 N.E.2d 801, 850 (Ill. 2005). A statement is deceptive under the statute “if it creates

a likelihood of deception or has the capacity to deceive.” Bober v. Glaxo Wellcome PLC, 246 F.3d

934, 938 (7th Cir. 2001). The allegedly deceptive act must be considered within the context of “the

totality of the information made available to the plaintiff.” Davis v. G.N. Mortg. Corp., 396 F.3d

869, 884 (7th Cir. 2005). To assess whether an IL CFDBPA claim satisfies the pleading

requirements, courts must “ask whether the allegedly false and misleading statements on which

[the claimant] base[s] his claim can be read to create a likelihood of deception or to have the

capacity to deceive.” Bober, 246 F.3d at 938.

       The Court finds that Defendants have met this standard. For the same reasons discussed

above, the vague, inconspicuous, and inconsistent definitions of precisely where LFOW’s product

could be implemented on Defendants’ website support claims under this statute.

               3. UTPCPL

       “The UTPCPL is Pennsylvania’s consumer protection law and seeks to prevent unfair

methods of competition and unfair or deceptive acts or practices in the conduct of any trade or

commerce.” Bennett v. A.T. Masterpiece Homes, 40 A.3d 145, 151 (Pa. Super. Ct. 2012). The

statute creates a cause of action for “[a]ny person who purchases or leases goods or services

primarily for personal, family, or household purposes and thereby suffers any ascertainable loss of

money or property, real or personal, as a result of the use or employment by any person of a

method, act or practice declared unlawful by this act.” 73 Pa. Stat. Ann. § 201-9.2(a). When

analyzing claims under the UTPCPL, “Pennsylvania courts have distinguished purchases made for

business reasons, which are not actionable, from those made for personal, family, or household

use.” Balderston v. Medtronic Sofamor Danek, Inc., 285 F.3d 238, 242 (3d Cir. 2002).




                                                 9
        Plaintiff moves to dismiss Defendants’ claims under the UTPCPL, because Defendants’

allegations make clear that they acquired Plaintiff’s software for use on their business website.

(Pl.’s Br. at 8.) Thus, Plaintiff contends, the challenged activity falls outside the scope of the

statute. (Id.) The Court agrees. See Trackers Raceway, Inc. v. Comstock Agency, Inc., 583 A.2d

1193, 1197 (Pa. Super. Ct. 1990) (dismissing UTPCPL claims because the insurance policy at

issue “was purchased for commercial purposes only”). Because amendment would be futile, the

UTPCPL claim is therefore dismissed with prejudice.

        D. Violation of the Computer Fraud and Abuse Act

        Plaintiff asserts that Defendants have failed to state a claim under the Computer Fraud and

Abuse Act, 18 U.S.C. § 1030, (“CFAA”) because Defendants have not sufficiently alleged that

LFOW accessed Defendants’ computers “without or in excess of authorization” or that LFOW

caused the damages required to create a private right of action under the statute. (Pl.’s Br. at 9-10.)

        The CFAA, in relevant part, imposes liability on anyone who “intentionally accesses a

computer without authorization or exceeds authorized access, and thereby obtains information

from any protected computer.” 18 U.S.C. § 1030(a)(2)(C). However, the statute creates a private

right of action “only if the conduct involves 1 of the factors” set forth in 18 U.S.C. §

1030(c)(4)(A)(i)(I)-(V). 18 U.S.C. § 1030(g). Of those factors, only one potentially applies to the

allegations in this case: “loss to 1 or more persons during any 1-year period . . . aggregating at least

$5,000 in value.” 18 U.S.C. § 1030(c)(4)(A)(i)(I).

        Here, Defendants simply allege that “[a]s a direct and proximate result of LFOW’s actions,

[they] suffered loss.” (Countercl. ¶ 72.) This allegation does not meet the requirements for bringing

a private cause of action under the CFAA. Thus, the Court dismisses this claim. However,

Defendants may, if able, amend this counterclaim to properly allege the requisite $5,000 loss.



                                                  10
IV.    CONCLUSION

       For the reasons discussed above, the motion to dismiss Defendants’ counterclaims is

granted in part and denied in part. Defendants may proceed on all claims except those brought

under the UTPCPL and the CFAA. An order consistent with this Memorandum will be docketed

separately.




                                             11
